Exhibit 10.1

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT

 

This Amendment No. 6 to Credit Agreement, dated as of August 5, 2005 (this
“Amendment”), is entered into by and among Blue Ridge Paper Products Inc., a
Delaware corporation (“Borrower”), as Borrower; Blue Ridge Holding Corp., a
Delaware corporation (“Holdings”), as a Credit Party; BRPP, LLC, a North
Carolina limited liability company (the “IP Subsidiary”), as a Credit Party; and
General Electric Capital Corporation, as a Lender and as Agent for Lenders (in
such capacity, “Agent”).

 

RECITALS

 

A.                                   Borrower, Holdings, the IP Subsidiary,
Agent and Lender are parties to that certain Credit Agreement, dated as of
December 17, 2003 (as amended by Amendment No. 1 thereto, dated as of
February 17, 2004, Amendment No. 2 thereto, dated as of September 15, 2004,
Consent and Amendment No. 3 thereto, dated as of October 8, 2004, Amendment
No. 4 thereto, dated as of October 8, 2004, Amendment No. 5 thereto, dated as of
December 21, 2004 and as from time to time hereafter further amended, restated,
supplemented or otherwise modified and in effect, the “Credit Agreement”),
pursuant to which Lender has made and will hereafter make loans and advances and
other extensions of credit to Borrower.

 

B.                                     Borrower, Agent and Lender are desirous
of amending the Credit Agreement as and to the extent set forth herein and
subject to the terms and conditions set forth herein.

 

C.                                     This Amendment shall constitute a Loan
Document and these Recitals shall be construed as part of this Amendment. 
Capitalized terms used herein without definition are so used as defined in the
Credit Agreement and Annex A thereto.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.                                       AMENDMENTS TO CREDIT AGREEMENT.


 


1.1.                              PARAGRAPH (C) OF ANNEX C (CASH MANAGEMENT
SYSTEM) TO THE CREDIT AGREEMENT IS AMENDED BY AMENDING AND RESTATING IN ITS
ENTIRETY THE DEFINITION OF “ACTIVATION EVENT” SET FORTH IN THE PARENTHETICAL AT
THE END OF CLAUSE (III) OF SUCH PARAGRAPH AS FOLLOWS:


 

“any time at which (1) a Default or Event of Default has occurred and is
continuing or (2) Borrowing Availability at such time is less than $7,500,000
(any of the foregoing being referred to herein as an “Activation Event”).”

 

--------------------------------------------------------------------------------


 


1.2.                              SECTION 1.5 (INTEREST AND APPLICABLE MARGINS)
OF THE CREDIT AGREEMENT IS AMENDED BY AMENDING AND RESTATING IN ITS ENTIRETY THE
“APPLICABLE MARGINS” GRID SET FORTH IN PARAGRAPH (A) OF SUCH SECTION AS FOLLOWS:

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Applicable Revolver Index Margin

 

1.00

%

0.75

%

0.50

%

Applicable Revolver LIBOR Margin

 

2.75

%

2.50

%

2.25

%

 


1.3.                              SECTION 1.6 (ELIGIBLE ACCOUNTS) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY AMENDING AND RESTATING CLAUSE (I) THEREOF IN ITS
ENTIRETY AS FOLLOWS:


 

“(i) that is the obligation of an Account Debtor located in a foreign country
other than Canada (excluding the provinces of Quebec, Newfoundland, Nunavut and
the Northwest Territories) unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent as to form, amount
and issuer, except for Accounts of the following Account Debtors: (A) Adam Pack
K.D. Adam Graphic Arts, (B) Italpack Cartons SRL, (C) Seda Italy SPA, (D) Seda
UK LTD, (E) Fraenkische Hartpapierwaren; provided, however, that, (1) the
applicable advance rate for the Eligible Accounts of such specified foreign
Account Debtors shall be 50% and (2) the availability from the Eligible Accounts
of such specified foreign Account Debtors shall not exceed $7,500,000 at any
time;”

 


1.4.                              SECTION 6.7 (LIENS) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY AMENDING AND RESTATING CLAUSE (C) THEREOF IN ITS ENTIRETY AS
FOLLOWS:


 

“(c) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any Credit
Party in the ordinary course of business, involving the incurrence of an
aggregate amount of purchase money Indebtedness and Capital Lease Obligations of
not more than $10,000,000 outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within twenty (20) days following
such purchase and does not exceed 100% of the purchase price of the subject
assets);”

 


1.5.                              SECTION 6.13 (RESTRICTED PAYMENTS) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

(a)                                  by changing the minimum Borrowing
Availability referred to in clause (d)(1) of                 Section 6.13 from
$15,000,000 to $7,500,000;

 

(b)                                 by changing the maximum Borrowing
Availability referred to in clause (d)(2) of                Section 6.13 from
$15,000,000 to $7,500,000;

 

2

--------------------------------------------------------------------------------


 

(c)                                  by changing the minimum Borrowing
Availability referred to in clause (h)(1) of                 Section 6.13 from
$15,000,000 to $7,500,000; and

 

(d)                                 by changing the maximum Borrowing
Availability referred to in clause (h)(2) of                Section 6.13 from
$15,000,000 to $7,500,000.

 


2.                                       REPRESENTATIONS AND WARRANTIES. 
BORROWER REPRESENTS AND WARRANTS TO AGENT AND LENDER THAT THE EXECUTION,
DELIVERY AND PERFORMANCE BY BORROWER OF THIS AMENDMENT (A) HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF BORROWER, AND (B) DO NOT AND
WILL NOT CONFLICT WITH, RESULT IN THE BREACH OR TERMINATION OF, CONSTITUTE A
DEFAULT UNDER, OR ACCELERATE OR PERMIT THE ACCELERATION OF ANY PERFORMANCE
REQUIRED BY, ANY INDENTURE (INCLUDING, WITHOUT LIMITATION, THE SENIOR SECURED
NOTES INDENTURE), MORTGAGE, DEED OF TRUST, LEASE, AGREEMENT OR OTHER INSTRUMENT
TO WHICH BORROWER IS A PARTY.


 


3.                                       CONDITIONS TO EFFECTIVENESS.  THE
EFFECTIVENESS OF THIS AMENDMENT IS EXPRESSLY CONDITIONED UPON THE SATISFACTION
OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT IN A MANNER ACCEPTABLE TO AGENT:


 


3.1.                              AGENT’S RECEIPT OF COUNTERPARTS OF THIS
AMENDMENT, DULY EXECUTED BY BORROWER, HOLDINGS, THE IP SUBSIDIARY, AGENT AND
LENDER.


 


3.2.                              NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS
AMENDMENT.


 


3.3.                              THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 2 OF THIS AMENDMENT SHALL BE TRUE, CORRECT AND COMPLETE.


 


3.4.                              AGENT’S RECEIPT OF AN AMENDMENT FEE IN THE
AMOUNT OF $5,000.


 


4.                                       REFERENCE TO AND EFFECT UPON THE CREDIT
AGREEMENT AND OTHER LOAN DOCUMENTS.


 


4.1.                              THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER
LOAN DOCUMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED
AND CONFIRMED BY BORROWER, HOLDINGS AND THE IP SUBSIDIARY.  WITHOUT LIMITING THE
FOREGOING, THE LIENS GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS SHALL CONTINUE
IN FULL FORCE AND EFFECT AND THE GUARANTIES OF HOLDINGS AND THE IP SUBSIDIARY
SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


4.2.                              EACH REFERENCE IN THE CREDIT AGREEMENT TO
“THIS AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD OR WORDS OF
SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT AGREEMENT OR
ANY WORD OR WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED HEREBY.


 


5.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED AN ORIGINAL BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  A COUNTERPART SIGNATURE PAGE DELIVERED BY FAX TRANSMISSION SHALL BE
AS EFFECTIVE AS DELIVERY OF AN ORIGINALLY EXECUTED COUNTERPART.

 

3

--------------------------------------------------------------------------------


 


6.                                       COSTS AND EXPENSES.  AS PROVIDED IN
SECTION 11.3 OF THE CREDIT AGREEMENT, BORROWER SHALL PAY THE FEES, COSTS AND
EXPENSES INCURRED BY AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION AND
DELIVERY OF THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES).


 


7.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (AS
OPPOSED TO CONFLICTS OF LAW PROVISIONS) OF THE STATE OF NEW YORK.


 


8.                                       HEADINGS.  SECTION HEADINGS IN THIS
AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE.

 

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

BLUE RIDGE PAPER PRODUCTS INC., as Borrower

 

 

 

 

 

By:

/s/ John B. Wadsworth

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

BLUE RIDGE HOLDING CORP., as a Credit Party

 

 

 

 

 

By:

/s/ John B. Wadsworth

 

 

Title:

Chief Financial Officer

 

 

 

 

BRPP, LLC, as a Credit Party

 

By:

Blue Ridge Paper Products Inc., sole Member and
Manager

 

 

 

 

 

By:

/s/ John B. Wadsworth

 

 

Title:

Chief Financial Officer

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent and Lender

 

 

 

 

 

By:

/s/ Pieter Smit

 

 

Title: Duly Authorized Signatory

 

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------